Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 29 January 2021, is acknowledged.  Claims 1 and 5 - 8 are amended therein.  New claims 14 – 19 are added.  Claims 11 – 13 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 – 10 and 14 - 19 are available for active consideration. 
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection of claims 1 – 10 pursuant to 35 U.S.C. § 112 set forth in the Action of 9 November 2020 is hereby withdrawn in light of Applicants’ amendment of the claims.
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 9 November 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 4 - 10, and 14 - 18 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Tang, X., et al., Ceramics International 42:  15311 – 15318 (2016) (“Tang (2016)”), in view of US 2016/0235885 A1 to Rompen, E., et al., claiming priority to 3 October 2013 (“Rompen ‘885”), and  Harabi, A. and E. Harabi, Materials Science and Engineering C 51:  206 – 215 (7 March 2015) (“Harabi (2015)”).
The Invention As Claimed 
	Applicants claim a solid bone regeneration material comprising a first phase of naturally occurring hydroxyapatite with pores of diameters greater than or equal to 50 µm, the material further comprising a second, synthetic solid phase of calcium phosphate having a Ca/P molar ratio of between 0.2 and 2, the material having a weight ratio between the first and second phases of between 99/1 and 1/99, wherein the second phase is monocalcium calcium phosphate (MCP), dicalcium calcium phosphate (DCP), octacalcium phosphate (OCP), calcium deficient apatite (CDA), amorphous calcium phosphate (ACP), tricalcium calcium phosphate (TCP), tetracalcium calcium phosphate (TTCP), or mixtures thereof, wherein the first phase is hydroxyapatite obtained from a bone material of natural origin, wherein the first phase is at least partially sintered, wherein the material further comprises at least one therapeutic agent, such as antibiotics, antivirals, anti-inflammatories, hormones, growth factors, anti-rejection agents, stem cells, or mixtures thereof, wherein the material is intended to be used as an implant or prosthesis for bone formation, bone regeneration, or for bone correction in a mammal, wherein the first solid phase of hydroxyapatite of natural origin has pores with diameters between 50 nm to 100 nm, wherein the second phase has a Ca/P molar ratio between 0.3 and 1.8, or between 0.5 and 1.65.  
In addition, Applicants claim a medical device and a composition comprising the bone regeneration material.

The Teachings of the Cited Art 
	Tang (2016) discloses porous, biphasic calcium phosphate (BCP) bioceramics scaffolds prepared from hydroxyapatite (HA) and β-tricalcium phosphate nanoparticle powders, wherein the average diameter of the macropores in the BCP material is in the range of 100 – 500 µm, wherein the scaffolds have the ability to promote the cellular growth and proliferation of human dental pulp stem cells (hDPSC’s), with the cells demonstrating favorable cellular adhering capacity on the pore surface of the scaffolds (see Abstract), wherein, for the purpose of hard tissue regeneration, BCP bioceramics scaffolds with both macro- and micropores are preferred, and macroporosity with diameters above 100 µm is necessary for the adhesion and proliferation of cells, as well as the formation of hard tissues (see p. 15311, 2nd col., 2nd para.), the β-TCP was prepared to a Ca/P ratio of 1.50 (see p. 15312, 1st col., 3rd para.), wherein the scaffolds were prepared by a slurry foaming method utilizing equal masses of HA and β-TCP nanoparticle powders as starting materials (see p. 15312, 2nd col., 1st para.; see also FIG. 1), wherein separate phases of HA and β-TCP were detected through X-ray powder diffraction (see p. 15313, 2nd col., 3rd para.; see also FIG. 3), and wherein micropores with average diameter of 15.0 µm are found on the walls of the porous BCP scaffolds, the micropores in the scaffolds being necessary for fluid circulation, which may promote the scaffold degradation in vitro and in vivo (see p. 1317, 1st col., 1st para.).  The reference does not expressly disclose a bi-phasic calcium phosphate material wherein the HA component of the material is of natural origin, with macropores of greater than 50 µm in diameter.  The teachings of Rompen ‘885 and Harabi (2015) remedy that deficiency.
	Rompen ‘885 discloses methods to prepare a bone regeneration material (see ¶[0010]), wherein the process comprises contacting a bone material comprising hydroxyapatite and organic substances with an extraction liquid to remove the organic substances from the bone material, and then separating the hydroxyapatite bone material from the liquid phase comprising the organic substances (see ¶¶[0011] – [0012]), wherein the processes result in decrease of the amount of residual organic substances in the bone material to a level below 150 ppm (see ¶¶[0022]), wherein the aqueous extraction liquid is applied to the starting bone material under intensified conditions, such as at a temperature between 150° C and 300° C, and pressure between 1500 and 3500 kPa, yielding a solid phase containing only hydroxyapatite from the bone material, as a result of extracting the organic substances and other undesirable impurities from the initial bone material into the liquid phase which, if present in the solid phase, would compromise the biocompatibility of the hydroxyapatite phase and would increase rejection possibilities when inserted as a bone implant (see ¶[0025]), wherein the processing conditions allow solubilization of organic compounds known to be water-insoluble under normal conditions of temperature and pressure, while the hydroxyapatite remains insoluble in the aqueous phase under these conditions (see ¶[0027]), wherein the weight of the solid hydroxyapatite phase corresponds to a fraction of between 55 and 65% of the initial weight of the bone material sample (see ¶[0030]), wherein the bone regeneration material is intended to be used for implants or prostheses for bone formation, bone regeneration, or bone repair at a defective site in a patient (see ¶[0053]), and wherein the material is a macroporous material having pores with diameters between 50 and 100 µm (see ¶[0055]).
	Harabi (2015) discloses that a careful combination of the main parameters controlling natural hydroxyapatite (NHA: Ca10(PO4)6(OH)2) processing, such as milling techniques, sintering temperatures, and holding times, can lead to an NHA-based bio-ceramic without any foreign oxide additions (see Abstract), wherein, because of its close physical and chemical properties to the mineral component of bone and teeth, hydroxyapatite is one of the most attractive materials for human hard tissue implants, wherein, although HA can be synthesized using several methods, or manufactured from natural materials such as coral or bone after removal of the organic materials by heating, in vitro and in vivo studies show that the natural apatite is well tolerated and has better osteoconductive properties than synthetic HA (see p. 206, 2nd col., 1st para.), wherein HA materials manufactured from animal bones, such as cortical bovine bones, have the advantage of inheriting some properties of the raw material such as its chemical composition and structure (id.), wherein the natural hydroxyapatite (NHA) was obtained by calcination of cortical bovine bone at 800 °C for 4 h to remove the organic materials and then dry milled for 30 min (see p. 207, 1st col., 5th para.), wherein, after compacting, samples of the material were sintered at different temperatures ranging from 1050 to 1300° C (see p. 210, 4th para.), and wherein a precise Ca/P ratio of NHA derived from animals (1.68) was selected in order to avoid any possible NHA decomposition (see p. 214, 1st col., last para – 2nd col., 1st para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare porous, biphasic calcium phosphate (BCP) bioceramics scaffolds, the scaffolds prepared from hydroxyapatite (HA) and β-tricalcium phosphate nanoparticle powders, wherein the scaffolds have the ability to promote the cellular growth and proliferation of human dental pulp stem cells (hDPSC’s), with the cells demonstrating favorable cellular adhering capacity on the pore surface of the scaffolds, wherein the β-TCP was prepared to a Ca/P ratio of 1.50, wherein the scaffolds were prepared by a slurry foaming method utilizing equal masses of HA and β-TCP nanoparticle powders as starting materials, wherein separate phases of HA and β-TCP were detected through X-ray powder diffraction, as taught by Tang (2016), and wherein the hydroxyapatite phase in the bi-phasic calcium phosphate material is derived from natural hydroxyapatite obtained from bovine bones, and has a macroporosity with pore diameters between 50 and 100 µm, as taught by Rompen ‘885.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Harabi (2015) to the effect that natural apatite is well tolerated and has better osteoconductive properties than synthetic HA, and that HA materials manufactured from animal bones, such as bovine bones, have the advantage of inheriting some advantageous properties of the raw material such as its chemical composition and structure (see p. 206, 2nd col., 1st para.).
With respect to claim 1, which claim recites a limitation directed to the relative amount of the first (HA) and second (β-TCP) solid phases in the materials of the invention, the Examiner notes that Tang (2016) discloses preparation of biphasic calcium phosphate materials from starting materials comprising equal masses of HA and β-TCP nanopowders (see p. 15312, 2nd col., 1st para.; see also FIG. 1).  Consequently, it is the Examiner’s position that the resulting biphasic materials would necessarily have a mass ratio between the two solid phases that would read on the range as recited in claim 1 (“between 99/1 and 1/99).
With respect to claim 6, which claim recites a limitation directed to the first HA phase of the biphasic bone regeneration material being “at least partially sintered,” the Examiner notes that Tang (2016), in FIG. 1 (see p. 15313), provides a flow chart for the disclosed preparation process, which flow chart illustrates a sintering step, thus reading on the limitation in question. 
With respect to claims 9 and 10, which claims recite limitations directed to the material of the invention being contained in a medical device (claim 9), and being comprised in a composition (claim 10), the Examiner notes that the cited references disclose calcium phosphate materials that are designed to be, among other uses, implanted in bone defects.  It is the Examiner’s position that such implants comprising the disclosed calcium phosphate materials would necessarily constitute a medical device, as that would be understood by one of ordinary skill in the relevant art.  In addition, the Examiner notes that the calcium phosphate materials of can be mixed with a variety of fluids prior to implantation, and that such mixtures would constitute a composition, thus reading on claim 10, and rendering it prima facie obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 4 – 10, and 14 - 18 would have been obvious within the meaning of 35 USC § 103.
Claims 2 and 19 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Tang (2016), Rompen ‘885, and Harabi (2015), as applied in the above rejection of claims 1, 3 – 10, and 14 – 18, and further in view of Brown, W., “Solubilities of Phosphates and Other Sparingly Soluble Compounds,” National Bureau of Standards Report 10 599 (28 May 1971) (“Brown 1971”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a solid bone regeneration material comprising a first solid phase of natural hydroxyapatite, and a second solid phase of a calcium phosphate, wherein the second phase of calcium phosphate has a Ks (solubility product) greater than that of the first phase.
Applicants also claim a bone regeneration material comprising a first solid phase of hydroxyapatite of natural origin which is macroporous having pores of diameters greater than or equal to 50 µm and which is enriched by a second synthetic solid phase of calcium phosphate having a Ca/P molar ratio of between 0.2 and 2 and which is more soluble than said first solid phase of hydroxyapatite of natural origin, said bone regeneration material having a defined weight ratio between said first solid phase of hydroxyapatite of natural origin and said second phase of calcium phosphate of between 99/1 and 1/99, so as to ensure a salting-out of calcium and phosphorus in the medium of the bone regeneration site, and said macroporous first solid phase of hydroxyapatite of natural origin, wherein the said pores are interconnected allowing the passage of cells and blood circulation between the pores encouraging bone formation.
The Teachings of the Cited Art 
	The teachings of Tang (2016), Rompen ‘885, and Harabi (2015) are relied upon as applied in the above rejection of claims 1, 4 – 10, and 14 – 18.  The references do not expressly disclose a bi-phasic calcium phosphate material wherein the second phase has a Ksp (solubility product) greater than (is more soluble than) that of the first phase.  The teachings of Brown (1971) remedy that deficiency.
Brown (1971) discloses investigations into the solubilities of calcium phosphates for application to systems containing tooth, bone, and dental calculus (see p. 2, 2nd para.), and wherein five solid calcium phosphates with limited solubility are relatively stable in aqueous systems, wherein hydroxyapatite is considered to be the least soluble of these salts, with other four in order of increasing solubility under normal circumstances are β-tricalcium phosphate (whitlockite), octacalcium phosphate, anhydrous calcium phosphate (monetite), and dicalcium phosphate dihydrate (brushite) (see p. 7, last para. – p. 8, 1st para.).

Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bi-phasic calcium phosphate bone materials according to the teachings of Tang (2016), Rompen ‘885, and Harabi (2015), wherein the second solid phase, β-tricalcium phosphate, of the bi-phasic material has a greater solubility product than the first, natural hydroxyapatite phase, consistent with the teachings of Brown (1971).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Brown (1971) to the effect that tricalcium phosphate is more soluble than hydroxyapatite.  As one of ordinary skill in the art would recognize, as solubility increases the magnitude of the solubility product of the substance increases.  Thus, tricalcium phosphate, being more soluble than hydroxyapatite, would necessarily have a greater solubility product constant than the natural hydroxyapatite of the first phase.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 2 and 19 would have been obvious within the meaning of 35 USC § 103.
Claim 3 is rejected pursuant to 35 U.S.C. § 103 as obvious over Tang (2016), in view of Rompen ‘885, and Harabi (2015), as applied in the above rejection of claims 1, 4 – 10, and 14 – 18, and further in view of US 2015/0098875 A1 to Lee, S., et al., claiming priority to 8 October 2013 (“Lee ‘875”).
The Inventions As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a bone regeneration material, wherein the first HA phase of the material has a specific surface area of greater than 4 m2/g.

The Teachings of the Cited Art 
	The teachings of Tang (2016), Rompen ‘885, and Harabi (2015) are relied upon as applied in the above rejection of claims 1, 4 – 10, and 14 – 18.  The references do not disclose a bone regeneration material with a specific surface area greater than 4 m2/g.  The teachings of Lee ‘875 remedy that deficiency.
	Lee ‘875 discloses a process is for extracting natural hydroxyapatite from bone in order to make granules for a bone graft (see Abstract), wherein the granules possess a high surface area, a low crude protein content, multiple pore sizes, and high total volumetric porosity (see ¶[0001]), wherein natural hydroxyapatite extracted from bovine bone is almost biocompatible to human bone due to the properties of osteoconductivity (see ¶[0003]), wherein the natural hydroxyapatite granules from bone have a specific surface area greater than 110 g/m2 (see ¶[0007]), wherein a specific surface area of greater than 110 m2/g is obtained by sintering the bone material at a rate of less than 0.1° C/min, for a heating time greater than 20 hours (see ¶[0021]), and wherein natural hydroxyapatite granules with high specific surface area are due to inducing polygonal and irregular shapes of granules through fracturing, and through granulating chemically soaked bone blocks, to not only exceed products presently on the market in these measures, but also to achieve good results in patients (see ¶[0028]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bi-phasic calcium phosphate bone materials according to the teachings of Tang (2016), Rompen ‘885, and Harabi (2015), wherein the solid HA phase, originating from bovine bone, possesses a high surface area, a low crude protein content, multiple pore sizes, and high total volumetric porosity, and wherein the hydroxyapatite has a specific surface area greater than 110 g/m2, as taught by Lee ‘875.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Lee ‘875 to the effect that the bone-derived HA material, with a surface area greater than 110 m2/g, exhibits superior performance to commercially available products, and is well tolerated, and achieves good results in vivo (see ¶[0028]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 3 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ arguments submitted 29 January 2021, but does not find them persuasive.  Applicants first argue that the pore size limitations recited in claim 1, as they are currently amended to read, are not taught by the primary reference, Gibson ’023.  However, the new grounds of rejection set forth above do not rely on the teachings of Gibson ‘023 to meet the pore size limitations, but cites to Rompen ‘885 for its teaching of a porous HA from bovine bone with pore sizes in the range of 50 – 100 µm.
Applicants also argue that the biphasic materials disclosed in the reference comprise both synthetic HA in the first phase, and a synthetic calcium phosphate in the second phase, and that a scaffold with such synthetic calcium phosphates would not provide “optimal bone regeneration.”  However, the deficiencies of Gibson ‘023 are admitted and addressed in the above rejection.  The rejection cites to the teachings of Harabi (2015) to provide ample motivation for a skilled artisan to replace the synthetic HA of Gibson ‘023 with HA obtained from bovine bone, as taught by Rompen ‘885.  Thus, the alleged deficiencies of the reference at issue have been fully addressed by the references cited in the above rejection.  
Applicants also address the teachings of Harabi (2015), in combination with Gibson ‘023, primarily by relying, again, on the deficiencies of Gibson ‘023, which deficiencies, as discussed above, are fully met by the references in the rejecti9ons now of record.
As for the rejection of claim 2, further in view of the teachings of Brown (1971), Applicants base their argument on their positions taken with respect to claim 1, from which claim 2 depends.  Consequently, without anything more, these arguments, and those addressed above, are unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
8.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619